Opinion filed April 26, 2007 















 








 




Opinion filed April 26, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00108-CV 
                                                    __________
 
               KAREN
L. MARVEL AND MARY ANN CASEY,
Appellants
 
                                                             V.
 
    MARY ANN
BARRINGER AND VAN TERRELL BARRINGER, Appellees
 

 
                                         On
Appeal from the 258th District Court
                                                          Trinity
  County, Texas
                                                    Trial
Court Cause No. 19206
 

 
                                            M
E M O R A N D U M    O P I N I O N
Karen L. Marvel and Mary Ann Casey have filed in
this court motions to dismiss this appeal. 
In their motions, appellants state that they have settled their dispute
with Mary Ann Barringer and Van Terrell Barringer and no longer desire to
pursue this appeal.  The motions are
granted.
The appeal is dismissed.
 
April 26, 2007                                                                          PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.